Case 1:21-cv-10795-WGY Document1 Filed 05/13/21 Page 1of5

t
Pro Se I (Rev. 09/16) Complaint for a Civil Case

 

UNITED STATES DISTRICT COURT

 

 

 

for the
P) District of Massachusetts
USmmonwery K
uv Lex FI ) Case No.
AL, A UX DALGO ) (to be filled in by the Clerk's Office)
)
Plaintiff(s) )
(Write the full name of each plaintiff who is filing this complaint. eo, Rl
If the names of all the plaintiffs cannot fit in the space above, ) Jury Trial: (check one) Yes [Jno
please write "see attached" in the space and attach an additional )
page with the full list of names.) )
-y- )
UMTED STATES
vaz, NEX EL OAL Go|
¥ reo —
Defendant(s) ) =« 8 2
(Write the full name of each defendant who is being sued. If the 22 LS = 2
names of all the defendants cannot fit in the space above, please ) 1c = m _
write “see attached” in the space and attach an additional page ) S ei —_ 2=
with the full list of names.) es) WwW on S
AA 2
a2 S m
COMPLAINT FOR A CIVIL CASE ne rs 2
tO s
The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if
needed,

Name

VecAle Pidik

 

 

 

 

 

 

 

Street Address LHD Toepey Steet : ;
City and County Broutton AL th County
Mf |
State and Zip Code Mass 92304 7
Telephone Number @57 : 488-3768
E-mail Address o
q
B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an

individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (if/known). Attach additional pages if needed.

Page | of 5
Case 1:21-cv-10795-WGY Document1 Filed 05/13/21 Page 2of5

*

Pro Se 1 (Rev. 09/16} Complaint for a Civil Case

Defendant No. 1

Name UNiten States
Job or Title (if known) hes} okewt - cyos elo (i. Bloan

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Street Address 4600 Pe mney Svan A Ave Al v/
City and County tA Ashlve: DIA f OC 20500
State and Zip Code Uso D7 n , 29500
Telephone Number 202.- f G- 4uau
E-mail Address (if known)
Defendant No. 2 !
Name le oh lee a Pe _
Job or Title (if known) Otnen, - Commaneler, -in- chief. 7 _
Street Address 4600 fennsyLuanin Ave "Ww
City and County Wash] ton. OC
State and Zip Code bas | ator, 2.0509
Telephone Number Jo27 -q by 5 6 - 4444

 

E-mail Address (if known)

 

Defendant No. 3

Name

 

Job or Title (if known)
Street Address

City and County
State and Zip Code

 

 

 

 

Telephone Number
E-mail Address (if known)

 

 

Defendant No. 4

Name

 

Job or Title (if known)
Street Address

City and County
State and Zip Code

 

 

 

 

Telephone Number

 

E-mail Address (if known)

 

Page 2 of 5
Case 1:21-cv-10795-WGY Document1 Filed 05/13/21 Page 3of5

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case

IL.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
x Federal question Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that

are at issue in this case. +) Fela Statutes » 3B-VSC -1334 ! 28 - VSC- 4332,

‘dent rn + U.S. Intenmbone? Trost les.
° & @ nw - ~ a
en Laws Pant 4 TiTLe 1 Cliplan -{~10. pb! cape. A.

| DS Cough itetton ~Anticke 1 section 9- fanxprajoh 8

B. If the Basis for Jurisdiction Is Diversity of Citizenship
l. The Plaintiff(s)

a. If the plaintiff is an individual

The plaintiff, (name) Ve cAlex on dikes _ , is a citizen of the
State of (name) , Mass C vse tts. ~ Commnmmnwetth.

b. If the plaintiff is a corporation

The plaintiff, (name) ( Omm on wu dH. , is incorporated
under the laws of the State of (name) eM chuxtt, . Pro vin Ce Colony :
and has its principal place of business in the St S6F (name) ,

Missrchv s4tts

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

 

 

2. The Defendant(s)

a. If the defendant is an individual

 
  

The defendant, (name) , is a citizen of

the State of (name) bhs54c uxt
(foreign nation) f Anite 3 bates

 

. Or is a citizen of

 

 

 

 

Page 3 of 5
Case 1:21-cv-10795-WGY Document1 Filed 05/13/21 Page 4of5

> a

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case

b. If the defendant is a corporation
The defendant, (name) Un ‘Ld Shade , is incorporated under
the laws of the State of (name) Comm onwear , and has its
principal place of business in the State of (name) ant Yeouvse - Disint tf

Or is incorporated under the laws of (foreign nation) C. snot a

and has its principal place of business in (name) Qu Q : acon & QBeochow

Tusachostet fs ones
(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
stake-is more than $75,000, not counting interest and costs of court, because (explain):

The Amount tu con brovensy iS tre Awoant fe" {tre gonglten Sitfes Mepeu
his Ler Over usnl sAichow on Common aki Revof , The lease at ts

With A \O0- Fee -tane fon 2m & 10 gorghipter british shanks Pounch on U.S frouref
or U-S dollars uidever Cree mney lee. |

III. Statement of Claim

 

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.
> The inti Pl ts tre Lerch owner , sricl Linck where Uniteol s Ws stop

Juniselte On Ske s £5 do wy Common werkt The nt Kyvew about
new Comm onwe ‘s Loeinel ower Slice Decewnr bea 4, 22t8. the

bye
Lea a ai th gh el

   

Shue *
IV. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or

punitive money damages.

Fon dawnapes nthe patie perch Pe evs this court fe oncka tre
Uwviliad sfktes to 00 oi ra drab prvek Jo pty bls “Ath, He
tre Dat avef H Howes | Pepto he wea netction | 2f fit:

5 hate Constatio ow Ito tre Pott (ed > wot Qye ON cin 2
Unitrel Alu sto of Graf Bntdn hel ated al Slehe of Com ones sadeth
Country ries The Avrourit rt chke is fle SAtol Avuanf tr Tenew eg, spoil
Case 1:21-cv-10795-WGY Document1 Filed 05/13/21 Page5of5

‘

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case _
The Lrimknt pe flown, wrt ts noe fax ew 204 -fSh his

Sebtcts elPrens, akeperabrwcles, feaneprdes , Leo zoot OCCA rol
hin ~ rUghts. the Rdnarnt, pebitows , periolt ts & Bup- Par
pAdiek of tre Untheol states mek vou to leg ofl rabbis

V. Certification and Closing

 

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
] agree to provide the Clerk's Office with any changes to my address where case-related papers may be

served. ] understand that my failure to keep a current address on file with the Clerk's Office may result
in the dismissal of my case.

Date of signing: J,
Signature of Plaintiff CY

Printed Name of Plaintiff

 
  
 

B. For Attorneys

Date of signing:

 

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm

 

Street Address
State and Zip Code

 

 

Telephone Number
E-mail Address

 

 

Page 5 of 5
